Appeal from an order of the Monroe County Court (James J. Piampiano, J.), entered October 10, 2013. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Contrary to defendant’s contention, County Court did not deny him due process of law by relying solely on the case summary for its determination to assess 20 points for category 13, conduct while confined. The case summary stated that defendant had 38 “more serious Tier III” infractions, which included assault, weapon possession, arson and lewd conduct, a sex offense. Defendant failed to contest the underlying facts contained in the report, and thus his contention that the court violated his due process rights by relying solely upon the case summary is without merit (see People v Okafor, 117 AD3d 1579, 1580 [2014], lv denied 24 NY3d 902 [2014]; People v Vaillancourt, 112 AD3d 1375, 1375-1376 [2013], lv denied 22 NY3d 864 [2014]; cf. People v Judson, 50 AD3d 1242, 1243 [2008]).
Present — Scudder, EJ., Centra, Fahey, Lindley and DeJoseph, JJ.